Case 1:21-cv-01860-NYW Document 1 Filed 07/08/21 USDC Colorado Page 1 of 4


                                                                   FILED
                                                        UNITED STATES DISTRICT COURT
                                                             DENVER, COLORADO
                                                                2:36 pm, Jul 08, 2021
                                                          JEFFREY P. COLWELL, CLERK
Case 1:21-cv-01860-NYW Document 1 Filed 07/08/21 USDC Colorado Page 2 of 4
Case 1:21-cv-01860-NYW Document 1 Filed 07/08/21 USDC Colorado Page 3 of 4
Case 1:21-cv-01860-NYW Document 1 Filed 07/08/21 USDC Colorado Page 4 of 4
